EX-10.1 2 v344106_ex10-1.htm EXHIBIT 10.1



 

Reference number: 2013shenyinhengzongzi No.006

 

Comprehensive Credit Line Contract

 

China CITIC Bank

Shenzhen Branch

 

 

 

 

Filling Instruction

 

1.Fill with blue or black ink

2.Be careful of the completeness, clearness, tidiness

3.Block capital was required in currency mark

4.Elide the redundancy space, or put the words as “The following was
intentionally leave blank” for payment and repayment schedule, state”/” for
empty space in any other section

 

 

 

 

Comprehensive Credit Line Contract

 

Borrower: Shenzhen Highpower Technology Co, Ltd. (“Party A” )

Address: Building A2, Luoshan Industrial Zone, Longgang District, Shenzhen

Postal Code: 518000

Phone number: 0755 8968 6802

Facsimile: 0755 8968 6819

Legal representative: Dangyu Pan

Deposit A/C and financial institutions: China CITIC Bank, Shenzhen Henggang
Branch,

 

Party B: China CITIC Bank, Shenzhen Branch

Address: Phase II North Times Square Excellence, Zhongxinsan Road, Futian
Shenzhen

Postal Code: 518031

Office number: 0755 2594 1266

Fax:

Person in charge: Li Songyu

 

Spot: Shenzhen

Date: 29th Mar 2013

 

The parties agree as follow.

 

Clause 1 Definition

 

Unless otherwise stated, the terminologies below are defined as:

“Comprehensive Credit Line” – Provided by Party B to Party A with regard to a
series of credit products, including but not limited to working capital loans,
bank acceptance, bills discount, Letter of Credit, packed loans, inward bills,
outward bills, bank guarantee as well as other products agreed by Party B.

“Comprehensive Credit Limit” - The upper credit limit provided by Party B to
Party A.

“Utilized credit line” - The sum of the total fund applied, utilized and not yet
repaid under the comprehensive credit line contract. Specifically, in terms of
bank acceptance, represents the total bank acceptances issued but not yet paid
by Party B; in terms of letter of credit, represents the total letter of credit
issued but not yet paid by Party B; in terms of bank guarantee, represents all
the guarantor issued but not yet paid by Party B.

 



 

 

 

Clause 2 Limits and Categories of the Comprehensive credit line

 

2.1. The total credit line can be applied by Party A within the period is

Currency: Renminbi

Amount (in Capital): Forty-five million

Amount: 45,000,000

2.2. The credit line can be applied within the following categories: working
capital loans, bank acceptance, bills discount, Letter of Credit, packed loans,
inward bills, outward bills, bank guarantee as well as other products agreed by
Party B.

2.3. The detailed terms and conditions, such as: amount, category, period and
purpose will be specified in the specific credit line agreement. Party B will
only perform for specific credit line agreements signed under this contract.

 

Clause 3 Utilization of the comprehensive credit line

 

3.1 The period of the comprehensive credit line is one year, starting from 29th
March 2013 until 29th March 2014.

3.2 Within the period and credit limit, Party A is capable to apply the credit
line in one or in several times.

Party A is required to submit the drawdown application specified with the
amount, category, and period of the funds borrowed. Party B will review the
qualification, and process the signature of a specific credit line agreement if
eligible.

3.3 The sum of the utilized credit line should not exceed the comprehensive
credit limit at any time during the period. Credit line can be used recurring
after repayment within the period. Unused credit line will be abolished
automatically upon end of the period.

3.4 The handling charge rate for bank acceptance, guarantor and international
trade finance, the discount rate for bills discount, the interest rate and
exchange rate for loans and bills will be defined in each specific credit line
agreements.

3.5 If there is discrepancy in terms and conditions between specific credit line
agreements and this contract, the specific credit line agreements prevail.

3.6 Party A applies for the specific credit line; Party B will review the
application and make sure it is consistent with the bank’s regulation and terms
agreed in this contract. Both parties will sign specific credit line agreement.

 

Clause 4 Party A’s statement and commitment

 

4.1Party A is a well established company legally set up and operates in its
jurisdiction, Party A has full authorization of the company and operating the
business within the scope legally registries in the government authorities.
Party A has obtained any necessary permissions and authorization before signing
this contract.

 



 

 



 

4.2Party A commits to follow the purpose of fund stimulated in this contract and
affiliated specific credit line agreement.

4.3Party A should guarantee the true, completeness, legitimate and valid for all
the documents provided, no fake record, misleading statement and significant
omission in the documents provided.

 

Clause 5 Party A's rights and obligations

5.1Within the effective period, Party A should notify Party B at least 30 day in
advance for any significant changes in Party A’s operation. This includes but
not limit to: share transfer, merge, split, restructuring, transform, joint
venture, cooperation, change of operation scale, change of registry capital. It
is Party A’s responsibility to obtain Party B’s consents on Party A’s repayment
capability under new circumstances, repayment before expiration or providing
additional guarantee.

5.2Notify and obtain Party B’s consents at least 30 days before on handle Party
A’s significant assets or sales in form of transfer, on lend, collateral or
pledge.

5.3Notify Party B at least 3 days in advance, if any adverse issue occurred and
such issues might affect Party A’s capability to perform the contract. Those
adverse issues include but to limit to: litigation, administrative penalty,
cease of operation, dismiss, bankrupt, deteriorated financials, etc.

5.4Party A should provide additional guarantor, if the existing guarantor is
under adverse issue such as litigation, administrative penalty, cease of
operation, dismiss, bankrupt, deteriorated financials, etc.

5.5Party A should not transfer the liability under this contract without Party
B’s written approval.

5.6Party A commits to repay the due debt( including but not limited to the loan
principle, the interest, the penalty interest and related expenses under this
contract and the related specific credit line contracts) on time. Party B
reserves the right to hold custody Party A’s account for any unpaid due debt
without prior notice to Party A. Once the currency in the custody account is
different from the debt, the exchange rate on the date of the hold will be
applied.

5.7Party A should notify Party B in writing about any changes of its domicile,
address, phone of contact as well as scope of business and legal representative,
The written notification should be sent within 7 days after the registry.

 

Clause 6 Party B's rights and obligations

 

6.1Party B will follow the administration rules and working manual of China
CITIC Bank. Party B reserves the right to approve or reject Party A’s
application in accordance to the above rules and regulations. Party B reserve
the rights to conduct inspection from on and on with regard to Party A’s
performing capabilities.

 



 

 

 

6.2Party A applies for the specific credit line; Party B will review the
application and make sure it is consistent with the bank’s regulation and terms
agreed in this contract. Both parties will sign specific credit line agreement
and perform accordingly.

6.3Party B might sometimes tolerant, extend or delay the execution of certain
rights, this does not deem as the party is surrendered or remitted the rights.

6.4Party B will commit to obey the confidentiality rules on all information
provided by Party A, unless otherwise required by laws and regulations.

 

Clause 7 Guaranty

 

7.1The liability under this contract will be guaranteed by

Springpower Technology (Shenzhen) Co., Ltd, Dangyu Pan

The guaranty contract reference numbers are: 2013shenyinhengzuibaozi No.002,
2013shenyinhengzuibaozi No.009.

7.2Party B reserves the right to request additional guaranty on specific credit
line agreements.

 

Clause 8 Breach of covenants

 

8.1 Both parties should follow the terms and conditions agreed in this contract,
non-performing will be assumed liability and compensate for the other party’s
loss.

8.2 The following circumstance will be treated as a breach of covenants.

8.2.1 Party A violates or intends to violate the terms herein or in any
supplementary contracts or agreements signed by Party A and Party B regarding
the application of specific credit line.

8.2.2 Party A failed to perform any obligations agreed under this contract.

8.2.3 The statements, documents or information provided by Party A under Clause
4 were proved to be untrue, incomplete, inaccurate and misleading.

8.2.4 Party A failed to or indicated not able to repay the debt in due course.

8.2.5 Party A has undergone significant organizational changes, e.g. business
splitting, merger and termination, disposal of major assets, capital reduction,
liquidation, reorganization, withdrawal, bankruptcy, and dissolution.

8.2.6 Party A changed the address, scope of operation, legal representative or
conduct significant investments to third party which might severely affect Party
B’s position on loan collection.

8.2.7 Party A has experienced severely financial downturn, loss of assets or
loss of assets due to 3rd party guarantee or other financial crisis which might
affect Party B’s position on loan collection.

8.2.8 Party A changed the purpose of the loan without prior notice.

8.2.9 There is financial crisis on Party A’s controlling shareholders and the
related parties of which Party A has strong business connection with.

8.2.10 Severely industrial downturn in the business Party A was engaged with.

 



 

 

 

8.2.11 Party A’s senior management was got involved in significant corruption
case which Party B believes might affect Party B’s position on loan collection.

8.2.12 there is breach of covenants behaviors of Party A when engaged into other
contracts.

8.2.13 Guarantor has breach the covenants and Party A failed to provide
additional guarantee.

8.2.14 the collateral under this contract was seized, sealed, foreclosed, lost
or in the dispute of ownership and Party A failed to provide additional
guarantee.

8.2.15 Other circumstance in Party A which might affect Party B’s position in
collecting the debt.

8.3 If any of the above circumstances exists, Party B will execute the following
actions and Party A should not have any objections.

8.3.1 adjust, cancel or pause the comprehensive contract or adjust the effective
period for the contract.

8.3.2 Cease the unused credit line and announce the immediate expiration of the
debt under this contract. Party A is required to repay the outstanding debt
immediately.

8.3.3 Require for additional guarantee to ensure Party B’s rights.

8.3.4 Execute the guarantee contract.

8.3.5 Party A’s deposit account in Party B will be hold in custody for debt pay
off for the comprehensive credit line and specific credit line under this
contract without Party A’s prior agreement.

8.4 Party B’s expense incurred to protect the rights should be covered by Party
A. These expenses including but not limited to litigation, travelling, lawyer’s
consulting fee, etc)

 

Clause 9 Effective, change and release of the contract

 

9.1 This contract is established and enters into effect upon signing or sealing
by the legal representatives (or person-in-charge) of Party A and Party B or
their duly authorized agents, together with sealing by the company chop

9.2 The contract can not be change or early release arbitrarily. Both parties
should negotiate and record in written to modify the contract terms.

 

Clause 10 Resolution for dispute

 

The resolution of dispute should be appealed in People’s court located in Party
B’s registry.

 

Clause 11 Appendix

 

11.1 The notification from both parties to each other should sent through
telegram or facsimile, once sent will assumed received. Postal mail will be
deemed received 3 days after the date of sent.

11.2 If other agreements were made in the specific credit line contracts, the
specific credit line contracts prevail.

 



 

 

 

11.3 Unaccomplished matters will be made in separate agreements, the separate
agreements will form an inseparable part of this contract.

11.4 This contract will be print for two copies, one for each party.

11.5 Party B has already notified and fully explained to Party A with regard to
the exemption clause in this contract. Both parties do not have disagreements
with regards to this contract.

 

/s/ [COMPANY SEAL]

Stamp of Party A

Signature of director or authorized representative

 

/s/ [COMPANY SEAL]

Stamp of Party B (if Party B is a corporation)

Signature of legal representative or authorized representative

 

 

 

 

Reference number: 2013shenyinhengebaozi No.009

 

Guaranty Contract of Maximum Amount

(Applicable to guaranty provided by natural person)

 

China CITIC Bank

Shenzhen Branch

 



 

 

 

Filling Instruction

 

5.Fill in with blue or black ink

6.Be careful of the completeness, clearness, tidiness

7.Block capital was required in currency mark

8.Elide the redundancy space, or put the words as “The following was
intentionally leave blank” for payment and repayment schedule, state”/” for
empty space in any other section

 



 

 

 

Guarantee Contract of Maximum Guarantee Amount

 

Contract NO：Shenfa Shenxinzhou ebao zi di 20121207004-02

 

Guarantor: Dangyu Pan (Guarantor)

Type of certification: identification card

Certification number:

 

Creditor: China CITIC Bank, Shenzhen Branch

Address: Phase II North Times Square Excellence, Zhongxinsan Road, Futian
Shenzhen

Postal Code: 518031

Office number: 0755 2594 1266

Fax:

Person in charge: Li Songyu

 

Spot: Shenzhen

Date: 29th Mar 2013

 

To ensure the perform of creditor’s rights of Party B with regard to a series of
credit contract signed by Party B with Shenzhen Highpower Technology Co. Ltd.
(hereinafter referred to as “Debtor”), Party A agrees to provide maximum amount
guarantee. As such, in accordance to the Guarantee Law of the People’s Republic
of China and the Contract Law of People’s Republic of China both parties agreed
the following:

 

Clause 1 Definition

 

Maximum Amount Guarantee: represents the maximum amount of creditor’s rights
between Party A an Party B with regards to a series of liabilities of debtor in
certain period of time. Party A commit to assume guarantee responsibility to
Party B on the maximum amount of the creditor’s right. The maximum amount is the
sum of total liabilities (or contingent liabilities) between debtor and Party B.

 

Clause 2 The principle creditor’s rights

 

2.1 The principle creditor’s rights represents the liabilities (including
contingent liabilities) provided by Party B to Debtor during the period starting
from 29th March 2013 until 29th March 2014, including but not limited to loans,
bills, guaranty, and letter of credit, etc.

 



 

 

 

2.2 The principle creditor’s rights assumed responsible is equivalent to

Renminbi Forty-five Million

Once the guarantor’s obligation has been performed by Party A, the proportion
performed will be deducted from the total amount assumed responsible.

2.3 During the responsible period and within the maximum amount, all contracts
signed by Party B and Debtor are assumed the principle contract for this
contract.

 

Clause 3 Pattern of guarantee

 

3.1 Party A provides joint guarantee. Under the circumstance that the single
creditor’s rights under main contract did not perform in part or in full when
due, Party B entitles the right to request assume the guarantee responsibility
of Party A.

 

Clause 4 Scope of guarantee

 

The scope of guarantee includes but not limited to loan principle, interest,
compound interest, punitive interest, liquidated damage, as well as the cost for
realization of the creditor’s right (includes but not limited to the
announcement fee, delivery fees, appraisal fees, legal fees, travel expenses,
assessment fees, auction fees, the property preservation fee, compulsory
execution fee and etc).

No matter there is or is not real security on the creditor’s right provided by
Debtor or third parties, Party B reserves the right to request Party A assume
guarantee responsibility before any disposal of real security.

 

Clause 5 Period of Guarantee

 

5.1 The period of guarantee starts from the effective day of the Principal
Contract and ends two years after the expiration date of each specific credit
line contract under the Principal Contract.

5.2 Under the circumstance that the creditor’s right early terminated due to
either the requirements of laws and regulations or the separate agreement
between Party B and debtors, the guarantee responsibility assumed early
terminated on the date the principle contract terminate.

5.3 For the creditor’s right on bank acceptance and letter of credit, the period
of guarantee is two years after the withholding payment was made. For contracts
with more than 1 withholding payments, the period will be two years after the
last payment was made.

 



 

 

 

Clause 6 Party A’s statement and commitment

 

6.1 Party A is a natural person who possesses the capacity for civil rights and
civil conducts in People’s Republic of China to perform this contract. Party A
can perform the civil conduct independently, no bad credit records such as debt
overdue, overdue interest, malicious overdraft on credit card, no criminal
records, qualified to be a legal guarantor.

6.2 Party A has full understanding about the terms and conditions set forth in
the contract. It is Party A’s true will to provide guarantee to debtor.

6.3 The establishment of this contract is lawful and will not be restricted.

6.4 All information and documentation provided by Party A is lawful, true,
accurate and complete. There are no significant liabilities (or contingent
liabilities), breach of covenants, litigation and resolution of Party A unless
otherwise already disclosed to Party B in writing.

 

Clause 7 Party A’s rights and obligations

7.1 Party A should provide legal certification to Party B

7.2 Party A should disclose the following information to Party B upon request to
testify to its performing capability, occupation, income, expense, liability,
guarantee and economic dispute.

7.3 Within the effective period, Party A should notify Party B of any change in
name, address, and contact details within 3 days of the change.

7.4 Party B entitles the rights to directly assume the guarantee once the
obligation of the principle contracts could not be fulfilled when due. Party A
should not reject payment for any compensation requested by Party B. Party A
willing to surrender the rights stated in Article 20 of the Guarantee Law of
People’s Republic of China.

7.5 Party A will obtain Party B’s written consent before entering into new
guarantee agreements, and Party B’s creditor rights prevail.

7.6 Notify Party B at least 3 days in advance, if any of the following issues
might affect Party A’s capability to perform the contracts occurred. Those
issues include but are not limited to: change of nationality, change of address,
change of marital status, unemployment, disability, critical illness, legal or
administrative punishment, litigation, deteriorated financials, etc.

7.7 Within the effective period, Party A should notify Party B at least 3 days
in advance, if any adverse issue occurred on entities which Party A is the
shareholder or holds the de facto control of and such issues might affect Party
A’s capability to perform the contract. Those adverse issues include but to
limit to: litigation, administrative penalty, cease of operation, dismiss,
bankrupt, deteriorated financials, etc.

7.8 Party A should notify Party B at least 3 days in advance, if the entities
which Party A is the shareholder or holds the de facto control of, are going to
experience, share transfer, restructuring, merge, split, change in registry
capital, etc.

7.9 Under the circumstances in 7.6, 7.7 and 7.8 exists, Party A assures to make
proper arrangement on the guarantee’s responsibility, the specific the plan of
the arrangement.

 



 

 

 

7.10 Under the circumstance that debtor failed to fulfill the creditor’s rights
when due, Party B entitles the rights to assume guarantee responsibility from
Party A. Party A should arrange delinquent payment in accordance with the amount
and timing immediate upon Party B’s payment request.

7.11 Party A grants the authorization to Party B to custody Party A’s deposit
account. If Party A failed to fulfill the obligation in 7.10, Party B entitled
the rights to hold custody Party A’s deposit account opened in Party B for pay
back the creditor’s rights. Once the currency in the custody account is
different from the debt, the exchange rate on the date of the hold will be
applied.

7.12 Party A’s guarantee responsibility remains unchanged even though 3rd party
was appointed to provide guarantee responsibility.

 

Clause 8 Party B’s rights and obligations

8.1 Under the circumstance that Party B transfer the creditor’s rights to 3rd
party, Party B should notify Party A immediately after the engagement to the
debt transfer contract.

8.2 Party A will not receive any further notification on the engagement of
affiliated specific contract under the principle contract between Party B and
debtor

8.3 Under the circumstance that debtor did not perform in accordance with the
principle contract, Party B entitles the rights to assume guarantee’s
responsibility.

8.4 Party B should keep information confidentiality on all information provided
by Party A unless otherwise disclosure required by law or regulations.

 

Clause 9 Breach of Covenants

9.1 Both parties should follow the terms and conditions agreed in this contract,
non-performing will be assumed liability and compensate for the other party’s
loss.

9.2 The statements, documents or information provided by Party A under Clause 6
were proved to be untrue, incomplete, inaccurate and misleading.

9.3 Party A should assume full responsibility for any losses from Party B caused
by defaults of Party A.

9.4 Under any of the following circumstances, Party B entitled the rights to
require Party A to assume guarantee responsibility or execute enforcement
actions towards Party A’s asset or rights of assets.

9.4.1 Upon the expiration of the principle contract, Party B has not been paid
off.

9.4.2 Upon early termination of the principle contract, Party B has not been
paid off.

9.4.3 Party A has experienced severely financial downturn, loss of assets or
loss of assets due to 3rd party guarantee or other financial crisis which might
affect Party B’s position on loan collection. Party A could not provide
additional guarantee, or Party B are not satisfied on the additional guarantee.

 



 

 

 

9.4.4 Party A has undergone legal or administrative penalty or significant
litigation which might affect Party B’s position on loan collection. Party A
could not provide additional guarantee, or Party B are not satisfied on the
additional guarantee.

9.4.5 There is breach of covenants between Party A and other creditors other
than Party B. Party A could not provide additional guarantee, or Party B are not
satisfied on the additional guarantee.

9.4.6 Party A defaulted on the clause 7.9 under this contract, and no additional
guarantee or execution plan can be provide to satisfy Party B

9.4.7 There are events of Party A affect or might affect Party B’s rights and
interests.

 

Clause 10 Summative of rights

 

10.1 Party B’s rights under this contract is summative, and will be exclude from
Party’s B’s rights and interests from Party A in accordance with law or other
contracts. Unless, clearly stated by Party B, Party B’s delay, tolerance, non
execution of its rights can not be interpreted as the surrender or partial
surrender of its rights under this contract.

 

Clause 11 Consecutive of rights

 

11.1 The obligation and joint responsibility under this contract is consecutive,
and has equal legal restriction to its inherit, bequeath, legal representatives.
These obligations and joint responsibilities will not be affected by either
other contracts or other guarantees of the principle contracts, the bankruptcy,
disability of performing, loss of entity qualification.

 

Clause 12 Other agreements

 

Not applicable

 

Clause 13 Applicable laws

 

The law of People’s Republic of China is applicable in this contract.

 

Clause 14 Resolution for dispute

 

The resolution of dispute should be appealed in People’s court located in Party
B’s registry.

 



 

 

 

Clause 15 Effectiveness of this contract

 

15.1 This contract is independent from the principle contract. The invalidity of
the principle contracts will not affect the performance of this contract. The
legal responsibility of joint responsibility will extend after the expiration of
the debtor’s responsibility under the principle contract.

15.2 There might be the circumstance that, certain clauses or parts of the
contents in certain clauses is void, These will not affect the performance of
these contract.

 

Clause 16 Effectiveness, change and release of the contract

 

16.1 This contract is established and entered into effect upon signing or
sealing by the legal representatives (or person-in-charge) of Party A and Party
B or their duly authorized agents, together with sealing by the company chop.

16.2 The contract can not be changed or early released arbitrarily. Both parties
should negotiate and record in writing to modify the contract terms.

 

Clause 17 Appendix

 

17.1 Unaccomplished matters will be made in separate agreements, the separate
agreements will form an inseparable part of this contract.

17.2 The notification from both parties to each other should sent through
telegram or facsimile, once sent will assumed received. Postal mail will be
deemed received 3 days after the date of sent.

11.4 This contract will be printed for two copies, one for each party.

11.5 Party B has already notified and fully explained to Party A with regard to
the exemption clause in this contract. Both parties do not have disagreements
with regards to this contract.

 

/s/ Dangyu Pan

Stamp of Party A

Signature of director or authorized representative

 

/s/ [COMPANY SEAL]

Stamp of Party B (if Party B is a corporation)

Signature of legal representative or authorized representative

 

Signature of Party B (if Party B is a individual) or authorized
representative：Dangyu Pan

 

Confirmation of Part A’s spouse

Null.

 

 



 

